NO. 07-11-0260-CV
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL D
                                       
                                 APRIL 4, 2012
                                       
                        ______________________________
                                       
                                       
                         ACTAVIS MID ATLANTIC LLC AND
                       ACTAVIS ELIZABETH LLC, APPELLANTS
                                       
                                      V.
                                       
                         STATE OF TEXAS AND VEN-A-CARE
                     OF THE FLORIDA KEYS, INC., APPELLEES
                                       
                       _________________________________
                                       
               FROM THE 419[TH] DISTRICT COURT OF TRAVIS COUNTY;
                                       
           NO. D-1-GV-08-001566; HONORABLE LORA J. LIVINGSTON, JUDGE
                                       
                        _______________________________
                                       
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Pending before this Court is the parties' Agreed Motion to Set Aside the Judgment Without Regard to the Merits and Remand the Case to the Trial Court in which they represent that they have reached a settlement of all disputes.  
To accord the trial court with jurisdiction to accomplish the relief requested by the parties and effectuate the settlement agreement, we grant the motion and, without passing on the merits of the appeal, set aside the trial courts judgment and remand the cause to the trial court for rendition of judgment.  See Tex. R. App. P. 42.1(a)(2)(B).  See also Sutton v. Horseshoe Hills, Ltd., 278 S.W.3d 923 (Tex.App.Houston [14th Dist. 2009, no pet.); Vigil v. Montero, 225 S.W.3d 271 (Tex.App.El Paso 2006, no pet.).  Having set aside the judgment at the request of the parties, no motion for rehearing will be entertained and our mandate will issue forthwith.
							
Patrick A. Pirtle					      Justice